UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       x
In re FEDEX CORP. SECURITIES           : Civil Action No. 1:19-cv-05990-RA
LITIGATION                             :
                                       : CLASS ACTION
                                       :
This Document Relates To:              :
                                       :
      ALL ACTIONS.                     :
                                       x


                            REVISED SCHEDULING ORDER
     IT IS HEREBY ORDERED that:

     1.    Lead Plaintiff’s opposition to Defendants’ Motion to Dismiss the Consolidated

            Amended Complaint shall be filed no later than May 27, 2020.

     2.    Defendants’ reply brief(s) shall be filed no later than July 27, 2020.

                                     *       *       *

                                         ORDER

                              IT IS SO ORDERED.

DATED: March 30, 2020                    ____________________________________
                                          THE HONORABLE RONNIE ABRAMS
                                          UNITED STATES DISTRICT JUDGE
